DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, drawn to claims 1-7 and 18-20, in the reply filed on 12/06/2022 is acknowledged. The traversal is on the ground(s) that the search and examination of all the claims may be made without serious burden, even though they may include claims directed to independent or distinct inventions. This is not found persuasive because there would be a serious search and examination burden if restriction were not required. As stated in the restriction requirement, the invention acquire a separate status in the art in view of their different classification and the inventions require a different field of search. As such, there would be a serious search and examination burden on the Examiner.
The requirement is still deemed proper and is therefore made FINAL.
Claims 8-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/06/2022.
Priority
Acknowledgment is made of applicant’s claim for foreign priority based on an application filed in Republic of Korea on 10/22/2019.
Information Disclosure Statement
The information disclosure statement (IDS) filed on 10/29/2020 is in compliance with the provisions of 37 CFR 1.97 and has been considered by the examiner. An initialed copy accompanies this Office Action.  
Drawings
The drawings filed on 03/24/2020 have been considered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5-7, and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2019/0148390 A1 (hereinafter Frank).
Initially, it should be noted that the Frank reference is cited in the IDS filed on 10/29/2020.
Regarding claims 1 and 7, Frank discloses a ferroelectric/anti-ferroelectric layer (FE/AFE) layer (See [0013]) comprises (See Figure 3):

    PNG
    media_image1.png
    185
    367
    media_image1.png
    Greyscale

a substrate 110, a titanium oxide (TiO2) layer 115, an electrode layer 120, a dielectric layer 130, and a second electrode layer 140 (See [0043]). The electrode 120 fulfills the claimed first conductive layer. The second electrode 140 fulfills the claimed upper layer on the dielectric material layer (dielectric layer 130). Frank discloses that the dielectric layer 130 having a thickness in a range of about 2-10 nm (See [0046]) and comprises hafnium-zirconium oxide having a formula HfxZr1-xO2 where a concentration of zirconium (x) can be in a range of about 0.3 to about 0.5 as recited in claim 7 (See [0044] and [0048]). The dielectric layer of Frank satisfy the claimed first condition and second condition of claim 1. Frank further discloses that the dielectric layer having ferroelectricity property (See [0022]). Thus, the ferroelectric/anti-ferroelectric layer (a stack layers of 120, 130, and 140) of Frank fulfills the claimed thin film structure as recited in claim 1.
	Regarding claim 5, Frank discloses that the electrode layer 120 (first conductive layer) comprises iridium, platinum, or combination thereof (See [0031]), whereas the second electrode layer (second conductive layer) at the upper section can include aluminum and metal nitride (See [0059]). Thus, the electrode layer 120 and the second electrode layer 140 include different component as claimed.
Regarding claim 6, Frank discloses that the dielectric layer 130 comprises hafnium oxide (HfO2) having an orthorhombic phase structure (See [0016] and [0052]).
Regarding claim 18, claim 1 is incorporate herein as set forth above. Frank also discloses that the FE/AFE layers (thin film structure) is on a substrate 110 (base layer) (See Figure 3). Frank further discloses that the FE/AFE layers forming FE/AFE devices in application such as memory devices and capacitor to name a few (See [0001] and [0024]).   
Regarding claim 19, Frank discloses that the dielectric layer comprises a hafnium-zirconium oxide having a formula HfxZr1-xO2 (See [0044] and [0048]). The hafnium-zirconium oxide of Frank fulfills the claimed A = Zr.
Regarding claim 20, Frank discloses a titanium oxide (TiO2) layer 115 between the substrate 110 (base layer) and the dielectric layer 130 sandwiched between two electrodes (120, 140) (See Figure 3). The stack layers 120, 130, and 140 fulfills the claimed thin film structure. The TiO2 layer of Frank is fulfills the claimed insulating layer. Thus, the TiO2 layer 115 (insulating layer) is between the base layer (substrate 110) and the thin film structure (120, 130, 140) as claimed.
The reference specifically or inherently meets each of the claimed limitations in their broadest interpretations.  The reference is anticipatory.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Frank as applied to the above claims, and further in view of US 2011/0057292 A1 (hereinafter Hu).
Frank is relied upon as set forth above.  
With respect to claim 2, Frank discloses an electrode layer 120 (first conductive layer) suitable in various capacitor comprises iridium or platinum (See Figure 3; [0024] and [0031]), but does not disclose the electrode comprises niobium nitride (NbN).   
Hu discloses a capacitor comprises a bottom electrode 138 comprises niobium nitride 136 (NbN) in order to improve electrode hardness (See [0026] and [0027]).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate niobium nitride (NbN) of Hu into the bottom electrode (electrode layer 120) of Frank in order to improve the electrode hardness.
Regarding claim 3, Frank discloses that the electrode layer 120 (first conductive layer) comprises iridium, platinum, or combination thereof (See [0031]), whereas the second electrode layer (second conductive layer) at the upper section can include aluminum and metal nitride (See [0059]). Thus, the electrode layer 120 and the second electrode layer 140 include different component as claimed.
Regarding claim 6, Frank discloses that the dielectric layer 130 comprises hafnium oxide (HfO2) having an orthorhombic phase structure (See [0016] and [0052]). 
In view of the foregoing, the above claims have failed to patentably distinguish over the applied art. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH TUAN NGUYEN whose telephone number is (571)272-8082. The examiner can normally be reached M-F 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571) 272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHANH T NGUYEN/Primary Examiner, Art Unit 1761